MEMORANDUM **
Reyna Noemi Alarcon, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming, without opinion, an immigration judge’s (“IJ”) decision denying Alarcon’s application for asylum. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997), we deny the petition for review.
Because we review the merits of the IJ’s decision, we need not review the BIA’s decision to streamline Alarcon’s case. See Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1078-79 (9th Cir.2004).
Alarcon testified that she was threatened by unknown men who entered her house in 1992, and that several relatives were killed after she arrived in the United States. Contrary to Alarcon’s contentions, neither her testimony nor any other evidence in the record compels the conclusion that she was, or has a reasonable fear of being, targeted on account of a political opinion imputed to her. See Sangha, 103 F.3d at 1490-91; Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th Cir.1991) (although acts of violence against a petitioner’s family members may establish a well-founded fear of future persecution, the violence must “create a pattern of persecution closely tied to the petitioner”). Consequently, substantial evidence supports the IJ’s determination that Alarcon is not eligible for asylum. See id. at 1072.
In light of this holding, we need not reach Alarcon’s remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.